DETAILED ACTION
Status of the Claims
1.	Claims 1-20 and 29 are allowed.
Election/Restrictions
This application is in condition for allowance except for the presence of claim 1-20 and 29 directed to an invention non-elected with traverse in the reply filed on 21-28 Applicant is given TWO (2) MONTHS from the date of this letter to cancel the noted claims or take other appropriate action (37 CFR 1.144). Failure to take action during this period will be treated as authorization to cancel the noted claims by Examiner’s Amendment and pass the case to issue. Extensions of time under 37 CFR 1.136(a) will not be permitted since this application will be passed to issue.
The prosecution of this case is closed except for consideration of the above matter.

Allowable Subject Matter
Claims 1-20 and 29 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the cited prior art, Gabler et al. teach method of detecting microbial D-amino acid oxidase activity specific to D-amino acid by screening microorganisms by making reaction mixture comprising D-AO and D-amino acid and o-dianisidine and o-dianisdine converts to detectable product in presence of hydrogen peroxide (see Fig 1 and section 2.7.). Gabler et al. do not teach the steps of preparing an expression vector library comprising in an expression vector the genomic DNA library and a nucleic acid sequence encoding a readout enzyme and contacting gDNA library with target analyte and identifying the MRE by sequencing the gDNA in a portion of the gDNA library identified by the detectable signal.  
Cited prior art, Kneitsch et al. teach assay for monitoring oxidoreductase activity obtained from microorganisms towards test substrates by combining enrichment technology and metagenomics libraries (see abstract, page 1409, col. 1 and page 1410, see section, Screening for genes conferring alcohol oxidoreductase activity) comprising, preparing genomic DNA libraries, identifying plasmid/gDNA encoding the targeted activity for enzyme such as nicotinamide-dependent dehydrogenase were recovered and sequenced (page 14098, col. 1 and section Biochemical characterization of carbonyl-forming E.coli clones). Kneitsch et al. do not teach the steps of preparing an expression vector library comprising in an expression vector the genomic DNA library and a nucleic acid sequence encoding a readout enzyme.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GURPREET KAUR whose telephone number is (571)270-7895. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Donald L Tarazano can be reached on 571-272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GURPREET KAUR/
Primary Examiner
Art Unit 1759